DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 06/08/2022 has been entered.
As per instant Amendment, Claim 12 was canceled; Claims 1, 8 and 15 are independent claims.  Claims 1-11 and 13-20 have been examined and are pending. This Action is made Non-FINAL.

Response to Arguments
In attempt to promote compact prosecution, the Examiner has contacted the Applicants for possible amendments to move the case forward. However the Applicants and the Examiner could not come up with an agreement.
Applicants’ arguments in the instant Amendment, filed on 06/08/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “Mujumdar does not teach or suggest customizing an image-based challenge, as claimed.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Mujumdar discloses generating, by the computing device, a list of items (Mujumdar: ¶0021 in response to the request, a plurality of images may be presented to the user. A challenge question or command that identifies one or more of the displayed plurality of images may also be presented to a user) and Frey discloses customizing, by the computing device, an image-based challenge for the user prior to the user accessing the content (Frey: ¶0052 create captcha, which are customized for a user; ¶0182 FIG. 12 illustrates a possible configuration for SCAPTCHA system 1300 [] the client 920 generates a response 1360 which is received by the SCAPTCHA system 1300. It includes resources, such as an access decider 1320 which determines, whether the resource 1350 may be accessed). More specifically, Frey discloses another application is the dynamic generation of suitable advertisements, like in the form of advertisements, which can be personalized for the user [0079] and So-ad-tee system 100 can be used for generating advertisement specially customized for the user. Here, one or several schemata, user data as well as content data can be used, for instance. As the advertisements are specially customized for the user, it is also possible to generate advertisements based on schemas, suited to the context [0147]. Therefore, as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.
Applicant’s arguments: “Mujumdar does not teach or suggest generating an image-based challenge from a list of items recommended for the user based on historic computer-based user behavior data, as claimed.” 
The Examiner respectfully submits that The argument is moot in view of new reference Ainsworth, III et al. (US 9710841). Therefore, as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.

Applicant’s arguments: “filtering, by the computing device, the list of items based on a type of the content to be accessed by the user, thereby generating a filtered list of items, as claimed.” 
The Examiner respectfully submits that The argument is moot in view of new reference Ainsworth, III et al. (US 9710841). Therefore, as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.
The new references Ainsworth, III et al. (“Ainsworth,” US 9710841) and Bates et al. (“Bates,” US 8311900) used to address newly added limitations.
The amended claims 1, 8, 11, 15 and 20 have been addressed in rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mujumdar et al. (“Mujumdar,” US 2013/0145441) in view of Frey (US 2013/0035996),  and Ainsworth, III et al. (“Ainsworth,” US 9710841) and Bates et al. (“Bates,” US 8311900).

Regarding claim 1: Mujumdar discloses a computer-implemented method, comprising:
receiving, by a computing device, an access request from a user requesting access to content (Mujumdar: ¶0021 receiving a request from a user to access restricted content);
generating, by the computing device, a list of items (Mujumdar: ¶0021 in response to the request, a plurality of images may be presented to the user. A challenge question or command that identifies one or more of the displayed plurality of images may also be presented to a user);
determining, by the computing device, for the purpose of generating an image-based challenge, a shared characteristic of a subset of the list of items, thereby generating a first set of items associated with the shared characteristic (Mujumdar: ¶0021 in response to the request, a plurality of images may be presented to the user. A challenge question or command that identifies one or more of the displayed plurality of images may also be presented to a user; ¶0022 challenge question or command 104 may instruct the user to identify all images containing a bag or to identify a subset of all images containing a bag [items associated with the shared characteristics]. Examples target images (e.g., images identified by the challenge question or command 104) containing a bag are identified by reference numeral 101 in FIG. 1);
selecting, by the computing device, from the list of items a second set of items for the purpose of generating the image-based challenge, wherein the first set of items are associated with the shared characteristic and the second set of items are not associated with the shared characteristic (Mujumdar: ¶0034 the CAPTCHA server may then select a predetermined number or range of numbers of target images (e.g., 2-7 target images for an imaged-based CAPTCHA containing 9 images) related to the CAPTCHA question. Additional images can be chosen randomly from the image database to fill the remaining slots of the imaged-based CAPTCHA. However, care is taken so that target images are not similar in pictorial representation to the rest of the images);
generating, by the computing device, the image-based challenge comprising a test question to be answered by the user and a plurality of selectable images including images of each of the first set of items and images of each of the second set of items (Mujumdar: ¶0034 generating one or more challenge questions randomly for each of the k steps of CAPTCHA challenge; ¶0025 view 200 may be displayed on device 103 and may include target images 101, non-target images 102 (one example image is labeled in FIG. 2), challenge question or command); and
providing, by the computing device, the image-based challenge to a user computer device of the user (Mujumdar: ¶0021 a plurality of images may be presented to the user. A challenge question or command that identifies one or more of the displayed plurality of images may also be presented to a user).
Mujumdar does not explicitly disclose customizing, by the computing device, an image-based challenge for the user prior to the user accessing the content and utilizing image recognition tools to process the images of items in the list of items.
However, Frey discloses customizing, by the computing device, an image-based challenge for the user prior to the user accessing the content (Frey: ¶0052 create captcha, which are customized for a user; ¶0182 FIG. 12 illustrates a possible configuration for SCAPTCHA system 1300 [] the client 920 generates a response 1360 which is received by the SCAPTCHA system 1300. It includes resources, such as an access decider 1320 which determines, whether the resource 1350 may be accessed); and utilizing image recognition tools to process the images of items in the list of items (Frey: ¶0182 generating schema or object recognition; ¶0049 the OCR can be performed [] to recognize objects).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Frey with the system/method of Mujumdar to include customizing, by the computing device, an image-based challenge for the user and utilizing image recognition tools to process the images.
One would have been motivated to create captcha, which are customized for a user or have an advertising effect and a model of advertising on the Internet and especially the determination of advertising for one or more documents (Frey: ¶0069).
Mujumdar in view of Frey does not explicitly disclose list of items recommended for the user based on historic computer-based user behavior data, filtering, by the computing device, the list of items based on a type of the content to be accessed by the user, thereby generating a filtered list of items, and the filtered list of items.
However, Ainsworth discloses list of items recommended for the user based on historic computer-based user behavior data (Ainsworth: col. 26 lines 1-6 a recommendation of a personalized ensemble is dynamically generated for the customer based on the customer data. For example, collection recommendation engine 1050 receives customer specific data (e.g., physical attributes, past purchase history, etc.) and generates a personalized ensemble based on the customer specific data);
filtering, by the computing device, the list of items based on a type of the content to be accessed by the user, thereby generating a filtered list of items (Ainsworth: col. 3 lines 5-7 system 110 can be any computing system that is able to access data (e.g., image data), filter the data and enable viewing of the data; lines 10-11 the data can include at least an image and a description or tags associated with the image; lines 52-55 system 110 also includes item filter module 118 configured to filter items 115 and/or associated tags 116 in order to manage the amount of items and/or tags that are viewed by a user); and
the filtered list of items (Ainsworth: col. 3; lines 52-55 system 110 also includes item filter module 118 configured to filter items 115).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ainsworth with the system/method of Mujumdar and Frey to include list of items recommended for the user and filtering, by the computing device, the list of items based on a type of the content to be accessed by the user.
One would have been motivated to managing a user experience by preventing too many items for display, thereby allowing for optimal display of items based on available items and tags (Ainsworth: col. 2 lines 57-59).
Mujumdar in view of Frey and Ainsworth does not explicitly disclose wherein the computing device chooses from images of items in the list of items when generating image-based challenges.
However, Bates discloses wherein the computing device chooses from images of items in the list of items when generating image-based challenges (Bates: col. 10 lines 16-17 the electronic commerce application 115 generates a pool of items; lines 29-32 the electronic commerce application 115 generates one or more network pages including at least a portion of the pool of items. The network page(s) implement a summary view 200 (FIG. 2) of the portion of the pool of items).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bates with the system/method of Mujumdar, Frey and Ainsworth to include the computing device chooses from images of items in the list of items.
One would have been motivated to providing in a summary format in order to describe a greater number of items within a single network page (col. 1 lines 59-61).

Regarding claim 2: Mujumdar in view of Frey, Ainsworth and Bates disclose the method of claim 1.
Ainsworth further discloses wherein the list of items recommended for the user is generated based on one or more of the group consisting of: session cookies, Internet Protocol (IP) address association, a username, and an email address (Ainsworth: col. 19; lines 65-67 through col. 20 lines 1-2  demographic information and purchase history about the customer [] name, email address [] location of residence).
The motivation is the same that of claim 1 above.

Regarding claim 3: Mujumdar in view of Frey, Ainsworth and Bates discloses the method of claim 1.
Frey further discloses customized image-based challenge (Frey: ¶0052 create captcha, which are customized for a user). 
The motivation is the same that of claim 1 above.
Ainsworth further discloses wherein the image-based challenge further comprises, for each item in the image-based challenge, one or more of the group consisting of: an item description, a sales price, and special offers (Ainsworth: col. 8; lines 32-33 item description panel 410 can include [] image 412 of the item and description 414 of the item; lines 37-39 description 414 can include any description related to the item in the selected image. For example, description can include tags 416 (e.g., tags from file 119), price, etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ainsworth with the system/method of Mujumdar and Frey to include for each item in the image-based challenge, one or more of the group consisting of: an item description.
One would have been motivated displaying by an item description panel to provide additional details related to the selected item (Ainsworth: col. 7 lines 51-52).

Regarding claim 4: Mujumdar in view of Frey, Ainsworth and Bates discloses the method of claim 1.
Mujumdar further discloses obtaining, by the computing device, an answer to the test question from the user computer device in the form of user-selected images (Mujumdar: ¶0021 a selection of one or more of the plurality images may be received from the user in response to the challenge question or command);
determining, by the computing device, that the answer is a correct answer (Mujumdar: ¶0021 the user's selection may be reviewed to determine the accuracy of the selection with respect to the challenge question or command); and
enabling, by the computing device, the user computer device to access the content based on the determining that the answer is correct (Mujumdar: ¶0021 if the user correctly identifies a threshold number of images, then the user may be authenticated and allowed to access the restricted content).

Regarding claim 5: Mujumdar in view of Frey, Ainsworth and Bates discloses the method of claim 1.
Frey further discloses wherein the customized image-based challenge further comprises a plurality of selectable secondary icons associated with the plurality of images and presented with the customized image-based challenge for enabling the user to select one or more of the first set of items and the second set of items for a purpose other than answering the test question (Frey: ¶0052 create captcha, which are customized for a user; ¶0159 it is also possible to integrate advertisement in images or videos that can also be selected by the user and is not just displayed. This can be done by using tagged areas and/or the addition of hyperlinks to this). 
The motivation is the same that of claim 1 above.

Regarding claim 6: Mujumdar in view of Frey, Ainsworth and Bates discloses the method of claim 5.
Frey further discloses receiving, by the computing device, a user selection of one or more of the plurality of secondary icons (Frey: ¶0198 a user can may receive a choice of targets/links in Nexus 1110 while selecting by simply clicking on the link to Nexus 1110); and
automatically initiating, by the computing device, an action based on the received user selection (Frey: ¶0198 the user clicks directly clicks/selects a reference in the document 10 and thereby is directed to a specially selected Nexus 1110, where it refers to the possible targets of the Nexus 1110, such as further Nexes 1110 and the elements in these or other documents 10 could be viewed). 
The motivation is the same that of claim 1 above.

Regarding claim 7: Mujumdar in view of Frey, Ainsworth and Bates discloses the method of claim 6.
Ainsworth further discloses wherein the action comprises automatically adding one or more of the first set of items and the second set of items to a digital shopping cart (Ainsworth: col. 8 line 67 through col. 9 lines 1-2 a button or the like may be selected by a user to add the items to a purchase basket (e.g., a "closet") or the like ).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ainsworth with the system/method of Mujumdar and Frey to include adding one or more of the first set of items and the second set of items to a digital shopping cart.
One would have been motivated to facilitating in a subsequent purchase of one or more of the items (Ainsworth: col. 10 lines 26-27).

Claims 8 and 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mujumdar et al. (“Mujumdar,” US 2013/0145441) in view of Ainsworth, III et al. (“Ainsworth,” US 9710841) and Frey (US 2013/0035996).

Regarding claim 8: Mujumdar discloses a computer program product for authenticating a user via a customized image-based challenge, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
receive an access request from a user requesting access to content (Mujumdar: ¶0021 receiving a request from a user to access restricted content);
generate a list of items (Mujumdar: ¶0021 in response to the request, a plurality of images may be presented to the user. A challenge question or command that identifies one or more of the displayed plurality of images may also be presented to a user);
generate an image-based challenge comprising a test question to be answered by the user and a plurality of selectable images including images of each of a first set of items including shared characteristics and images of a second set of items (Mujumdar: ¶0034 generating one or more challenge questions randomly for each of the k steps of CAPTCHA challenge; ¶0025 view 200 may be displayed on device 103 and may include target images 101, non-target images 102 (one example image is labeled in FIG. 2), challenge question or command; ¶0022 challenge question or command 104 may instruct the user to identify all images containing a bag or to identify a subset of all images containing a bag. Examples target images (e.g., images identified by the challenge question or command 104) containing a bag are identified by reference numeral 101 in FIG. 1), wherein the second set of items do not include the shared characteristic and the test question is based on the shared characteristic (Mujumdar: ¶0034 the CAPTCHA server may then select a predetermined number or range of numbers of target images (e.g., 2-7 target images for an imaged-based CAPTCHA containing 9 images) related to the CAPTCHA question. Additional images can be chosen randomly from the image database to fill the remaining slots of the imaged-based CAPTCHA. However, care is taken so that target images are not similar in pictorial representation to the rest of the images); and
provide the image-based challenge to a user computer device of the user (Mujumdar: ¶0021 a plurality of images may be presented to the user. A challenge question or command that identifies one or more of the displayed plurality of images may also be presented to a user).
Mujumdar does not explicitly disclose recommended list based on computer-based historic user behavior data for a plurality of users, receive a user selection of one of a plurality of secondary icons in the customized image-based challenge associated with the plurality of selectable images, wherein the plurality of secondary icons enable the user to obtain information regarding the one or more of the first set of items or the second set of items for a purpose other than answering the test question, and in response to enabling the user computer device to access the content based on receiving a correct answer to the customized image-based challenge, display to the user the information regarding the one or more of the first set of items or the second set of items.
However, Ainsworth discloses recommended list based on computer-based historic user behavior data for a plurality of users (Ainsworth: col. 26 lines 1-6 a recommendation of a personalized ensemble is dynamically generated for the customer based on the customer data. For example, collection recommendation engine 1050 receives customer specific data (e.g., physical attributes, past purchase history, etc.) and generates a personalized ensemble based on the customer specific data);
receive a user selection of one of a plurality of secondary icons in the customized image-based challenge associated with the plurality of selectable images, wherein the plurality of secondary icons enable the user to obtain information regarding the one or more of the first set of items or the second set of items for a purpose other than answering the test question (Ainsworth: col. 21 lines 56-58 displays various icons a-e, such as a like icon a, a dislike icon b, an information icon c, a wish list icon d, and collection icon e; col. 7 lines 54-59 display module 120 generates an item description panel 122 for each of items 115. In general, the item description panel provides various details to further describe the item. For example, item description panel can include [] a photo(s), price, size, tags associated with the item, etc.); and
in response to enabling the user computer device to access the content based on receiving a correct answer to the customized image-based challenge, display to the user the information regarding the one or more of the first set of items or the second set of items (Ainsworth: col. 9 lines 6-10 various items displayed about a 3-D shape and information regarding a selected item. For example, when item 440B is selected, then item description panel 410B is displayed. Item description panel 410B depicts an item description, tags, price and an "Add to Closet" option).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ainsworth with the system/method of Mujumdar to include the plurality of secondary icons enable the user to obtain information regarding the one or more of the first set of items or the second set of items and display to the user the information regarding the one or more of the first set of items or the second set of items.
One would have been motivated to provide by an item description panel additional details related to the selected item (Ainsworth: col. 7 lines 51-52).
Mujumdar in view of Ainsworth does not explicitly disclose customized image-based challenge.
However, Frey discloses customized image-based challenge (Frey: ¶0052 create captcha, which are customized for a user). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Frey with the system/method of Mujumdar and Ainsworth to include customized image-based challenge. 
One would have been motivated to create captcha, which are customized for a user or have an advertising effect and a model of advertising on the Internet and especially the determination of advertising for one or more documents (Frey: ¶0069).
Regarding claim 10: Mujumdar in view of Ainsworth and Frey disclose the computer program product of claim 8.
Ainsworth further discloses wherein the access request is a request to access a website, and the plurality of selectable images comprise images of one or more items for sale through the website (Ainsworth: col. 10 lines 9-11 a user can visit a website, browse merchandise and create collections added to the closet).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ainsworth with the system/method of Mujumdar to include the plurality of selectable images comprise images of one or more items for sale through the website.
One would have been motivated to facilitating in a subsequent purchase of one or more of the items (Ainsworth: col. 10 lines 26-27).

Regarding claim 11: Mujumdar in view of Ainsworth and Frey discloses the method of claim 8.
Mujumdar further discloses the program instructions further cause the computing device to: obtain the correct answer to the test question from the user computer device in the form of user-selected images (Mujumdar: ¶0021 a selection of one or more of the plurality images may be received from the user in response to the challenge question or command); and
determine that the user-selected images match predetermined images to be selected and is therefore the correct answer to the image-based challenge (Mujumdar: ¶0021 the user's selection may be reviewed to determine the accuracy of the selection with respect to the challenge question or command. if the user correctly identifies a threshold number of images, then the user may be authenticated and allowed to access the restricted content).
Frey further discloses customized image-based challenge (Frey: ¶0052 create captcha, which are customized for a user); and
the determining the shared characteristics comprises utilizing image recognition tools to process images of items in the list of items to determine the shared characteristic of the items (Frey: ¶0182 generating schema or object recognition; ¶0049 the OCR can be performed [] to recognize objects).
The motivation is the same that of claim 8 above.

Regarding claim 13: Mujumdar in view of Ainsworth and Frey discloses the method of claim 8.
Frey further discloses receiving, by the computing device, a user selection of one or more of the plurality of secondary icons (Frey: ¶0198 a user can may receive a choice of targets/links in Nexus 1110 while selecting by simply clicking on the link to Nexus 1110); and
automatically initiating, by the computing device, an action based on the received user selection (Frey: ¶0198 the user clicks directly clicks/selects a reference in the document 10 and thereby is directed to a specially selected Nexus 1110, where it refers to the possible targets of the Nexus 1110, such as further Nexes 1110 and the elements in these or other documents 10 could be viewed). 
The motivation is the same that of claim 1 above.

Regarding claim 14: Mujumdar in view of Ainsworth and Frey discloses the method of claim 13.
Ainsworth further discloses wherein the action is selected from the group consisting of: adding one or more of the first set of items and the second set of items to a digital shopping cart (Ainsworth: col. 8 line 67 through col. 9 lines 1-2 a button or the like may be selected by a user to add the items to a purchase basket (e.g., a "closet") or the like), and flagging the one or more of the first set of items and the second set of items, (Ainsworth: col. 8 lines 40-46 item description panel 410 may also include a bookmark option (e.g., bookmark 418). That is, a user may select a bookmark button [] for example, a user is interested in possibly purchasing the shirt selected in image 321. The user may then select the bookmark button in the item description panel of the shirt).
The motivation is the same that of claim 8 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mujumdar et al. (“Mujumdar,” US 2013/0145441) in view of Ainsworth, III et al. (“Ainsworth,” US 9710841), Frey (US 2013/0035996) and Goulart (US 2016/0063597).

Regarding claim 9: Mujumdar in view of Ainsworth and Frey disclose the method of claim 8.
Mujumdar in view of Ainsworth and Frey does not explicitly disclose wherein the list of items recommended for the user is generated based on one or more of the group consisting of: session cookies, and Internet Protocol (IP) address association, and is further generated by filtering item based on a proximity of the items to a location of the user.
However, Goulart discloses wherein the list of items recommended for the user is generated based on one or more of the group consisting of: session cookies, and Internet Protocol (IP) address association, and is further generated by filtering item based on a proximity of the items to a location of the user (Goulart: ¶0014 utilize a user's mobile device, IP address and/or other suitable means to capture her location and then suggest relevant items to the user. The recommended items may be dynamically selected and presented to the user based on relevant and real-time information associated with the current geographic location of the user as well as current events; ¶0021 by paying attention to the location of multiple users 106(1)-106(N), service provider 102 may recommend more relevant items to the multiple users 106(1)-106(N)).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Goulart with the system/method of Mujumdar, Ainsworth and Frey to include filtering item based on a proximity of the items to a location of the user. 
One would have been motivated to providing product recommendation based on geographic location and user activities (Goulart: ¶0001).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mujumdar et al. (“Mujumdar,” US 2013/0145441) in view of Ainsworth, III et al. (“Ainsworth,” US 9710841), Bates et al. (“Bates,” US 8311900) and Frey (US 2013/0035996).

Regarding claim 15: Mujumdar discloses a system for authenticating a user via a customized image-based challenge, comprising:
a CPU, a computer readable memory and a computer readable storage medium associated with a computing device (Mujumdar: fig. 15 item 1508 CPU and item 1510; item 1510 memory and item 1512 a flash memory card);
program instructions to receive an access request from a user requesting access to content (Mujumdar: ¶0021 receiving a request from a user to access restricted content);
program instructions to generate a list of items (Mujumdar: ¶0021 in response to the request, a plurality of images may be presented to the user. A challenge question or command that identifies one or more of the displayed plurality of images may also be presented to a user);
program instructions to determine shared characteristics of a subset of the list of items for the user, thereby generating a fist set of items associated with the shared characteristic (Mujumdar: ¶0021 in response to the request, a plurality of images may be presented to the user. A challenge question or command that identifies one or more of the displayed plurality of images may also be presented to a user; ¶0022 challenge question or command 104 may instruct the user to identify all images containing a bag or to identify a subset of all images containing a bag. Examples target images (e.g., images identified by the challenge question or command 104) containing a bag are identified by reference numeral 101 in FIG. 1);
program instructions to generate, based on the list of items for the user, an image-based challenge including a test question to be answered by the user and a plurality of selectable images (Mujumdar: ¶0034 generating one or more challenge questions randomly for each of the k steps of CAPTCHA challenge; ¶0025 view 200 may be displayed on device 103 and may include target images 101, non-target images 102 (one example image is labeled in FIG. 2), challenge question or command), wherein the plurality of selectable images comprise the first set of items associated with the shared characteristic, and a second set of items not associated with the shared characteristic (Mujumdar: ¶0034 the CAPTCHA server may then select a predetermined number or range of numbers of target images (e.g., 2-7 target images for an imaged-based CAPTCHA containing 9 images) related to the CAPTCHA question. Additional images can be chosen randomly from the image database to fill the remaining slots of the imaged-based CAPTCHA. However, care is taken so that target images are not similar in pictorial representation to the rest of the images), and wherein an answer to the test question is based on the shared characteristic (Mujumdar: ¶0022 the image-identification CAPTCHA may include a challenge question or command 104 that, in this example, instructs the user to select a particular image or type of image from a set of images); and
program instructions to provide the image-based challenge to a user computer device of the user, wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory (Mujumdar: ¶0021 a plurality of images may be presented to the user. A challenge question or command that identifies one or more of the displayed plurality of images may also be presented to a user; ¶0046 the main system 1502 may include a motherboard 1504 having an input/output (“I/O”) section 1506, one or more central processing units (“CPU”) 1508, and a memory section 1510 [...] the media drive unit 1518 can read/write a non-transitory computer readable storage medium 1520, which can contain programs 1522 and/or data).
Mujumdar does not explicitly disclose a list of items recommended for the user in response to the access request based on computer-based user behavior data, and program instructions to filter the list of items recommended for the user based on a type of the content to be accessed by the user, thereby generating a filtered list of items.
However, Ainsworth discloses a list of items recommended for the user in response to the access request based on computer-based user behavior data (Ainsworth: col. 26 lines 1-6 a recommendation of a personalized ensemble is dynamically generated for the customer based on the customer data. For example, collection recommendation engine 1050 receives customer specific data (e.g., physical attributes, past purchase history, etc.) and generates a personalized ensemble based on the customer specific data); and
program instructions to filter the list of items recommended for the user based on a type of the content to be accessed by the user, thereby generating a filtered list of items (Ainsworth: col. 3 lines 5-7 system 110 can be any computing system that is able to access data (e.g., image data), filter the data and enable viewing of the data; lines 10-11 the data can include at least an image and a description or tags associated with the image; lines 52-55 system 110 also includes item filter module 118 configured to filter items 115 and/or associated tags 116 in order to manage the amount of items and/or tags that are viewed by a user).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ainsworth with the system/method of Mujumdar to include list of items recommended for the user and filtering, by the computing device, the list of items based on a type of the content to be accessed by the user.
One would have been motivated to managing a user experience by preventing too many items for display, thereby allowing for optimal display of items based on available items and tags (Ainsworth: col. 2 lines 57-59).
Mujumdar in view of Ainsworth does not explicitly disclose wherein the computing device chooses from images of items in the list of items when generating image-based challenges.
However, Bates discloses wherein the computing device chooses from images of items in the list of items when generating image-based challenges (Bates: col. 10 lines 16-17 the electronic commerce application 115 generates a pool of items; lines 29-32 the electronic commerce application 115 generates one or more network pages including at least a portion of the pool of items. The network page(s) implement a summary view 200 (FIG. 2) of the portion of the pool of items).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bates with the system/method of Mujumdar and Ainsworth to include the computing device chooses from images of items in the list of items.
One would have been motivated to providing in a summary format in order to describe a greater number of items within a single network page (Bates: col. 1 lines 59-61).
Mujumdar in view of Ainsworth and Bates does not explicitly disclose customized an image-based challenge.
However, Frey discloses customized an image-based challenge (Frey: ¶0052 create captcha, which are customized for a user).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Frey with the system/method of Mujumdar, Ainsworth and Bates to include customizing an image-based challenge.
One would have been motivated to create captcha, which are customized for a user or have an advertising effect and a model of advertising on the Internet and especially the determination of advertising for one or more documents (Frey: ¶0069).

Regarding claim 16: Mujumdar in view of Ainsworth, Bates and Frey discloses the system of claim 15.
Frey further discloses program instructions to determine shared characteristics for the first set of items based on one of image tags and image recognition techniques (Frey: ¶0079 a suggestion list is presented to the user for marking products in the images by Tags or Tags could be assigned to products; ¶0182 generating schema or object recognition; ¶0049 the OCR can be performed [] to recognize objects).
The motivation is the same that of claim 15 above.

Regarding claim 17: Mujumdar in view of Ainsworth, Bates and Frey disclose the method of claim 15.
Ainsworth further discloses wherein the list of items recommended for the user is generated based on one or more of the group consisting of: session cookies, Internet Protocol (IP) address association, a username, an email address, and real-time computer-based user behaviors (Ainsworth: col. 19; lines 65-67 through col. 20 lines 1-2  demographic information and purchase history about the customer [] name, email address [] location of residence).
The motivation is the same that of claim 15 above.

Regarding claim 18: Mujumdar in view of Ainsworth, Bates and Frey discloses the method of claim 15.
Mujumdar further discloses program instructions to obtain the answer to the test question from the user computer device in the form of user-selected images (Mujumdar: ¶0021 a selection of one or more of the plurality images may be received from the user in response to the challenge question or command);
program instructions to determine that the user-selected images match predetermined images to be selected (Mujumdar: ¶0021 the user's selection may be reviewed to determine the accuracy of the selection with respect to the challenge question or command); and
program instructions to enable the user computer device to access the content based on the determining that the user-selected images match the predetermined images to be selected (Mujumdar: ¶0021 if the user correctly identifies a threshold number of images, then the user may be authenticated and allowed to access the restricted content).

Regarding claim 19: Mujumdar in view of Ainsworth, Bates and Frey discloses the method of claim 15.
Ainsworth further discloses wherein the image-based challenge further comprises a plurality of selectable secondary icons associated with respective ones of the plurality of images for enabling the user to select one or more of the first set of items and the second set of items for a purpose of providing additional information regarding items for sale shown in the plurality of images (Ainsworth: col. 21 lines 56-58 displays various icons a-e, such as a like icon a, a dislike icon b, an information icon c, a wish list icon d, and collection icon e; col. 7 lines 54-59 display module 120 generates an item description panel 122 for each of items 115. In general, the item description panel provides various details to further describe the item. For example, item description panel can include [] a photo(s), price, size, tags associated with the item, etc.; col. 9 lines 6-10 various items displayed about a 3-D shape and information regarding a selected item. For example, when item 440B is selected, then item description panel 410B is displayed. Item description panel 410B depicts an item description, tags, price and an "Add to Closet" option).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ainsworth with the system/method of Mujumdar to include a plurality of selectable secondary icons associated with respective ones of the plurality of images for enabling the user to select one or more of the first set of items and the second set of items.
One would have been motivated to provide by an item description panel additional details related to the selected item (Ainsworth: col. 7 lines 51-52).

Regarding claim 20: Mujumdar in view of Ainsworth, Bates and Frey discloses the method of claim 19.
Mujumdar further discloses program instructions to automatically initiate a computer-based action based on the received user selection in response to enabling the user to access the content after receiving a correct answer to the test questions from the user (Mujumdar: ¶0021 ¶0021 the user's selection may be reviewed to determine the accuracy of the selection with respect to the challenge question or command. If the user correctly identifies a threshold number of images, then the user may be authenticated and allowed to access the restricted content).
Frey further discloses to receive a user selection of one or more of the plurality of secondary icons (Frey: ¶0198 a user can may receive a choice of targets/links in Nexus 1110 while selecting by simply clicking on the link to Nexus 1110).
The motivation is the same that of claim 15 above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439              



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439